Case: 09-30999     Document: 00511104618          Page: 1    Date Filed: 05/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 7, 2010

                                     No. 09-30999                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



CLIFTON R. HORNE

                                                   Plaintiff-Appellant
v.

WEEKS MARINE, INC. and ATLANTIC SOUNDING CO., INC.

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CV-9534


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Following a bench trial, plaintiff Clifton Horne appeals the dismissal of his
claims under the Jones Act and for unseaworthiness against the defendants. We
affirm.
                                              I.
        Horne was a Jones Act seaman and member of the crew of the dredge the
TOM JAMES owned by Weeks Marine, Inc. at the time of his accident in May


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30999   Document: 00511104618     Page: 2    Date Filed: 05/07/2010

                                  No. 09-30999

2006. Atlantic Sounding Co., Inc., a related company of Weeks Marine, was
Horne’s employer.      Horne claims negligence under the Jones Act and
unseaworthiness of the dredge TOM JAMES caused his accident and resulting
injuries.
      The accident took place on May 26, 2006, while Horne was changing out
the engine bearings in the TOM JAMES in the engine room. Horne was using
a board propped into the main engine on one end and on a step stool near the
other end to gain access to the engine bearings. The district court found that
Horne had participated in changing the engine bearings twice before using the
same set up without incident. It also found that the utilization of the board and
step stool as a means of moving heavy engine parts did not render the TOM
JAMES unseaworthy, as this set up was reasonably fit for its intended purpose.
From that finding we infer that the evidence also did not support a finding of
negligence under the Jones Act.
      The court based its findings on its conclusion that the set up was not
intended to be sat upon, particularly at the end of the board beyond the step
stool brace because sitting on the board at that spot would result in a see-saw
effect upsetting the entire apparatus and the person attempting to sit there. The
court found that Horne knew or should have known that the board was not
intended to be sat upon. However, it was clear that Horne sat on the end of the
board, the board collapsed, and he fell.
      Horne’s injuries were undisputed, a bulging disk that does not require an
operation. Horne’s pain is managed by pain medication and the court found
that, based on the testimony of both Horne’s doctors, his complaints were over
reactive.
      The district court accordingly found in favor of the defendants and entered
judgment dismissing the case.



                                       2
   Case: 09-30999   Document: 00511104618      Page: 3   Date Filed: 05/07/2010

                                 No. 09-30999

                                       II.
      Based on our review of the record, the district court’s factual findings are
supported by substantial evidence. Based on the district court’s conclusion that
the board apparatus was reasonably fit for its intended purpose of assisting in
the bearing replacement, its conclusion that the TOM JAMES was seaworthy is
correct. Gutierrex v. Waterman S.S. Co., 373 U.S. 206, 213 (1963); Simon v.
T.Smith & Son, Inc., 852 F.2d 1421, 1432-33 (5th Cir. 1988). These same facts
support the district court’s conclusion that the defendants provided a reasonably
safe place to work and therefore were not negligent. Ivy v. Security Barge Lines,
Inc., 585 F.2d 732, 741 (5th Cir. 1978), cert. denied, 446 U.S. 956 (1980).
                                      III.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        3